DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 01/06/2021 is accepted and entered. Applicant’s amendments to the claims have overcome the previous double patenting and 112b rejections and these rejections have been withdrawn.
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Cragg does not teach or reasonably disclose a shoulder at a proximal end of the cavity, the shoulder being configured to engage the medical plug and restrict the medical plug’s movement proximal of the shoulder. Applicant alleges that the thickness of the pledget in Fig. 8 appears to be narrower than the diameter of the connector 70. However, as the drawings are not stated as being drawn to scale, this cannot be relied on as fact. Since the connector has parts that jut into the housing of the device, labelled as the shoulder in Image 2 below, these parts would interact with the pledget and prevent proximal movement, even if only momentarily. The broadest reasonable interpretation of the worst “restrict” is not completely prevent or inhibit. The broadest reasonable interpretation of restrict is to limit or reduce. Therefore, the shoulder of Cragg, as set forth below, will restrict proximal movement of the pledget.
Claim 13, Applicant argues that Cragg does not teach or reasonably disclose the claimed cross-section perimeter with a plurality of inward-most points and outward-most points. Applicant argues that the staggered irregularities of Cragg are staggered along the longitudinal axis and therefore are not staggered along the perimeter of the cross-section. This is not found persuasive. Claim 13 as currently written defines a cross-section of the housing that is perpendicular to a longitudinal axis. This cross-section is said to define the perimeter of a portion of the channel, and the perimeter then comprises the plurality of inward and outward most points. However, the claim does not require that the inward-most points and outward-most points are radially spaced from one another. Instead, the claim can be interpreted as the inner wall of the cavity serving as the perimeter of the cross section. Therefore, as long as the inner wall of the cavity has a plurality of inward and outward most points, the cavity will read on the claimed limitation.
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 6071301).
Regarding Claim 1, Cragg discloses a medical plug delivery system (Fig. 6, Col. 1 lines 7-10), comprising:
a medical plug delivery device (adaptor 12c, Fig. 10; this adapter can be used with the system of Fig. 6) comprising a housing (see Image 1) defining a cavity (see Image 1) configured to receive a medical plug (pledget 18, Fig. 10; Col. 5 lines 22-27 
wherein the cavity (see Image 1) is structured to frictionally engage the medical plug (18, Fig. 10) within the cavity until a distally directed flow of fluid passes through the cavity with sufficient force to overcome the engagement (Col. 5 lines 22-27; plug 18 enters the cavity and will remain there unless sufficient fluid force is applied to push it into the biopsy needle; the friction between the swollen plug and the inner wall must be overcome by the fluid force).

    PNG
    media_image1.png
    247
    536
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 10 of Cragg
The embodiment of Fig. 10 of Cragg is silent whether the housing further defines a shoulder at a proximal end of the channel, the shoulder being configured to engage the medical plug and restrict the medical plug’s movement proximal of the shoulder.
However, another embodiment of Cragg discloses an adaptor housing (combination of adaptor housing and connector 70, Fig. 8) which defines a shoulder (see Image 2) at a proximal end of the channel, the shoulder being configured to engage the medical plug (18, Fig. 8; the shoulder can come into contact with the plug) 

    PNG
    media_image2.png
    191
    482
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 8 of Cragg
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 10 of Cragg to have a connector with a shoulder, as seen in in the embodiment of Fig. 8 of Cragg, to allow the device to connect to a smaller syringe (Col. 7 lines 18-24) which will also prevent proximal movement of the plug past the shoulder under normal circumstances.
Regarding Claim 2, Cragg further discloses a medical plug (18, Figs. 6 and 10) configured to fill a void in a patient (Col. 6 lines 8-10; the pledget is delivered to a biopsy tract of a patient).
Regarding Claim 3, Cragg further discloses the housing further comprises a proximal connector (see Image 1; a needle is attached to the adaptor, as seen in Fig. 6).
Claim 7, Cragg further discloses the housing further comprises a frustoconical shaped distal end (see Image 1) configured to guide the displaced medical plug into the medical appliance in communication with the patient (Col. 5 lines 22-27).
Regarding Claim 8, Cragg further discloses wherein a cross-section of the housing that is perpendicular to a longitudinal axis of the housing defines a perimeter of a portion of the cavity (the inner wall of the distal end portion of adaptor 12c, Fig. 10), wherein the perimeter comprises:
a plurality of inward-most points (irregularities 74, Fig. 10) at a first radius from the longitudinal axis of the housing (as seen in Fig. 10, the irregularities are closer to the longitudinal axis than the areas without irregularities); and
a plurality of outward-most points (areas without irregularities, Fig. 10) at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius (as seen in Fig. 10, the irregularities are closer to the longitudinal axis than the areas without irregularities).
Regarding Claim 13, Cragg discloses a medical plug delivery device (adaptor 12c, Fig. 10; Col. 1 lines 7-10), the device comprising:
a housing (see Image 1) defining a channel (see Image 1) that extends from a proximal end (see Image 1) of the medical plug delivery device (12c, Fig. 10) to a distal end (see Image 1) of the medical plug delivery device (12c, Fig. 10), wherein the channel is configured to receive a medical plug (pledget 18, Fig. 10; Col. 5 lines 22-27 indicates the plug is configured to be received within the cavity);
a distal connector (see Image 1) configured to connect to a distal medical appliance (needle hub 28, Fig. 6; the adaptor of Fig. 10 can be used with the system of 
a proximal connector (see Image 1) configured to connect to a proximal fluid delivery device (syringe 14, Fig. 6);
wherein a cross-section of the housing that is perpendicular to a longitudinal axis of the housing defines a perimeter of a portion of the channel (the inner wall of the distal end portion of adaptor 12c, Fig. 10), wherein the perimeter comprises:
a plurality of inward-most points (irregularities 74, Fig. 10) at a first radius from the longitudinal axis of the housing (as seen in Fig. 10, the irregularities are closer to the longitudinal axis that the areas without irregularities); and
a plurality of outward-most points (areas without irregularities, Fig. 10) at a second radius from the longitudinal axis of the housing, wherein the second radius is longer than the first radius (as seen in Fig. 10, the irregularities are closer to the longitudinal axis than the areas without irregularities).
Regarding Claim 14, Cragg discloses each point of the plurality of inward-most points (irregularities 74, Fig. 10) is separated from an adjacent inward-most point by an outward-most point (areas without irregularities, Fig. 10).
Regarding Claim 15, Cragg discloses the channel comprises a tapering region (see Image 1) that tapers toward the longitudinal axis of the housing.
Regarding Claim 16, Cragg discloses an elongate, biocompatible medical plug (pledget 18, Fig. 10; Col. 3 lines 46-55) disposed within the channel.
Regarding Claim 17, Cragg discloses the device is configured such that when a fluid flows in a distal direction through the channel (see Image 1), the fluid hydrates the 
Regarding Claim 18, Cragg discloses the medical plug (18, Fig. 10) is frictionally engaged by the plurality of inward-most points (Col. 5 lines 22-27; plug 18 enters the channel and will remain there unless sufficient fluid force is applied to push it into the biopsy needle; the friction between the swollen plug and the inner wall must be overcome by the fluid force).
Regarding Claim 19, the embodiment of Fig. 10 of Cragg is silent whether the housing further defines a shoulder at a proximal end of the channel, the shoulder being configured to engage the medical plug and restrict the medical plug’s movement proximal of the shoulder.
However, another embodiment of Cragg discloses an adaptor housing (combination of adaptor housing and connector 70, Fig. 8) which defines a shoulder (see Image 2) at a proximal end of the channel, the shoulder being configured to engage the medical plug (18, Fig. 8) and restrict the medical plug’s (18, Fig. 8) movement proximal of the shoulder (since the connector narrows the proximal end of the adapter to allow connection to a smaller syringe, the plug will not be able to fit through it when within the device without a suction force from the syringe; additionally, the narrowing will delay movement of the plug proximally which reads on restrict; Col. 7 lines 18-24).
Therefore, it would have been obvious to modify the embodiment of Fig. 10 of Cragg to have a connector with a shoulder, as seen in in the embodiment of Fig. 8 of Cragg, to allow the device to connect to a smaller syringe (Col. 7 lines 18-24) which will 
Regarding Claim 20, the embodiment of Fig. 10 of Cragg is silent whether the medical plug delivery device further comprises a proximal connector configured to connect to a proximal fluid delivery device, and wherein an annular space exists between a portion of the housing and the proximal connector, and wherein the housing further comprises an aperture permitting fluid communication between the cavity and the annular space.
However, the embodiment of Fig. 8 of Cragg teaches a proximal connector (the proximal-most portion of the connect is considered the proximal connector, see Image 2) configured to connect to a proximal fluid delivery device (Col. 7 lines 18-24), and wherein an annular space exists between a portion of the housing (see Images 1 and 2) and the proximal connector (there is an annular space between the connector and the device 12, as seen in Image 2), and wherein the housing further comprises an aperture permitting fluid communication between the cavity and the annular space (the opening of the cavity allows fluid communication between the cavity, see Image 1, and the annular space, see Image 2).
Therefore, it would have been obvious to modify the embodiment of Fig. 10 of Cragg to have a proximal connector configured to connect to a proximal fluid delivery device and forming an annular space between the housing and the proximal connector. This allows the device to connect to a smaller syringe (as motivated by Cragg Col. 7 lines 18-24) without seriously altering flow characteristics within the housing or syringe.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cragg et al (US 6071301) in view of Dye (US 2014/0378951).
Regarding Claim 4, Cragg further discloses the cavity comprises radially inwardly projecting detents (irregularities 74, Fig. 10) configured to engage the medical plug (18, Fig. 10) in the cavity (Col. 5 lines 22-27 indicates the plug is configured to be received within the cavity, and the irregularities will therefore engage the plug).
Cragg is silent whether the inwardly projecting detents are configured to permit fluid flow past the medical plug.
Dye teaches a catheter, thus being in the same field of endeavor of medical fluid transport devices, with a cavity with inwardly projecting detents (longitudinally extending edges 52B, Fig. 4A), where the inwardly projecting detents (52B, Fig. 4A) are configured to permit fluid flow around the detents (¶ [0044-0045]; fluid flows through the channels 50, Fig. 4A) to increase fluid flow through the catheter compared to circular cross sections (¶ [0045]).
Therefore, it would have been obvious to modify the perimeter of the cavity of Cragg to comprise inwardly projecting detents which are configured to allow fluid flow around the plug which is held by the detents to increase fluid flow through the cavity (as motivated by Dye ¶ [0045]). This is further motivated by Cragg, who suggests that pledgets with fins allow for faster hydration of the pledget (Col. 8 lines 1-12). Changing the shape of the perimeter of Cragg allows for fluid to flow faster through the cavity and also increases the surface area capable of being hydrated, both modifications allowing for faster plug delivery.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781